                                           Case 4:20-cv-04245-JST Document 3 Filed 08/13/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MORRIS DAY,                                         Case No. 20-cv-04245-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     RICKY TAYLOR, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On June 25, 2020, plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. §

                                  14   1983. ECF No. 1. That same day, the Court informed plaintiff that this action was deficient

                                  15   because he had not paid the $400 filing fee or submitted a complete in forma pauperis application.

                                  16   ECF No. 2. Plaintiff was instructed to respond within twenty-eight days of the date of the order.

                                  17   ECF No. 2. The deadline has passed, and plaintiff has neither paid the filing fee nor submitted a

                                  18   completed in forma pauperis application. The Court therefore DISMISSES this action without

                                  19   prejudice. Because this dismissal is without prejudice, plaintiff may move to reopen the action.

                                  20   Any such motion must contain a complete in forma pauperis application, i.e., an application with

                                  21   the required certified copy of the plaintiff’s inmate trust account statement for the last six months.

                                  22   The Clerk shall enter judgment and close the file.

                                  23          IT IS SO ORDERED.

                                  24   Dated: August 12, 2020
                                                                                        ______________________________________
                                  25
                                                                                                      JON S. TIGAR
                                  26                                                            United States District Judge

                                  27

                                  28
